DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending. Claims 20 is allowed. Claims 13-14 are objected to. Claims 1-12 and 15-19 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 03, 2022 and June 28, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Paragraphs [00124-00144] appear to be written as potential claim language. Applicant is suggested to delete these paragraphs or rewrite them such that it is no longer in claim language form. Claim language often changes during prosecution. Inconsistencies between claims and what emulates claims in the Specification creates confusion. 
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: Claims 1 and 13 use the terms “retaining feature” and “second retaining feature” respectively. Other than what appears to be repeated claim language in paragraphs [00124-00144], there is no use of the term “retaining feature” in the Specification. Rather, the claimed “retaining feature” appears to be referred to using different names or simply described as keeping the vane “retained”. Applicant is suggested to amend such that the claim limitations and the Specification use consistent terminology. In other words, amend the Specification so that the terminology “retaining feature” is used wherever the feature is present as appropriate, or amend the claims to have similar terminology to the Specification. Applicant is advised to take care that no new matter is introduced. See also the Claim Interpretation section below for specific portions believed to be the claimed “retaining feature”. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, Lines 7-8, “retaining feature” modified by the function of “securing the vane to the second wall”.
Claim 13, Lines 6-7, “second retaining feature” modified by the function of “securing the vane to the first wall”. 
Although the exact words “retaining feature” is not used, in light of the Specification it is apparent that “retaining feature” intends to refer to a ring clip, dowel pin, nut as in paragraph [0079], one or more laid up plies as in paragraph [0082], a bonding material as in paragraph [0084] of the Specification or equivalents thereof. 
The “retaining feature” and “second retaining feature” are both interpreted to be 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMahon et al. (US 6,409,472 B1), hereinafter McMahon. 
Regarding Claim 1, interpreting “retaining feature” under 35 U.S.C. 112(f) to be a ring clip, dowel pin, nut as in paragraph [0079], one or more laid up plies as in paragraph [0082], a bonding material as in paragraph [0084] of the Specification or equivalents thereof, Figures 2-4 of McMahon disclose a nozzle assembly for a turbine engine, comprising: a first wall (26) defining a mounting opening (70); a second wall (56) spaced from the first wall (26), the first wall (26) and the second wall (56) defining a flow path (between 26 and 56 in Figure 2); and a vane (28) positioned at least in part within the flow path and at least in part within the mounting opening (70), the vane (28) having a mounting flange (48) that is larger than the mounting opening (70) to secure the vane (28) to the first wall (26), the vane (28) also having a retaining feature (62/63) securing the vane (28) to the second wall (56) (Col. 4, Lines 1-30). Col. 3, Lines 55-63 describe both the clip and a potting material interpretable as a retaining feature. 
Regarding Claim 3, McMahon discloses the nozzle assembly as set forth in Claim 1. 
Figures 1-2 of McMahon disclose wherein the first wall (26) is spaced from the second wall (56) along a radial direction (vertical direction in Figure 2) defined by a turbine engine, and wherein the first wall (26) is positioned outward of the second wall (56) along the radial direction with respect to an axial centerline (A in Figure 1) of the turbine engine. 
Regarding Claim 4, McMahon discloses the nozzle assembly as set forth in Claim 1. 
Figures 2 and 4 of McMahon disclose wherein the second wall (56) defines a through opening (60) through which the vane (28) extends, the vane (28) being secured by the retaining feature (62/63) outside of the flow path. 
Regarding Claim 5, McMahon discloses the nozzle assembly as set forth in Claim 1. 
Figure 4 of McMahon discloses wherein the second wall (56) has a first surface (83) facing toward the flow path and a second surface (82) facing away from the flow path, and wherein a radial space is defined between the retaining feature (62) and the second surface (82) of the second wall (56). 

Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turi et al. (US 8,430,629 B2) hereinafter Turi. 
Regarding Claim 15, Figures 1-2 of Turi disclose a nozzle assembly for a gas turbine engine, comprising: a first wall (5) defining a mount opening (51); a second wall (4) spaced from the first wall (5), the first wall (5) and the second wall (4) defining a flow path (space between 4 and 5); and a vane (6) positioned at least in part within the flow path and extending between a first end (end of 6 proximate 5) and a second end (end of 6 proximate 4), the first end of the vane having a mounting flange (621) positioned within the mounting opening (51) and wedgingly engaged with the first wall (5), the second end of the vane being secured to the second wall (4) (Col. 5, Lines 15-40). 
Regarding Claim 16, Turi discloses the nozzle assembly as set forth in Claim 15. 
Figure 2 of Turi discloses wherein the mounting flange (621) is positioned entirely within the mounting opening (51) of the first wall (5) (Col. 6, Lines 10-20).
Regarding Claim 17, Turi discloses the nozzle assembly as set forth in Claim 15. 
Figure 2 of Turi discloses wherein the first wall (5) has a first surface and a second surface, and wherein the mounting flange (621) extends between the first surface and the second surface (Col. 6, Lines 10-20). The first and second surfaces are interpretable as either the surface where (51a) points and the analogous surface on the right of Figure 2 proximate where (51) points, or the surface of (51c) and the top most surface of (5) with respect to Figure 2. 
Regarding Claim 18, Turi discloses the nozzle assembly as set forth in Claim 15. 
Figure 2 of Turi discloses wherein the first wall (5) has a radial thickness (from bottom of 5 to top of 5 in Figure 2) and the mounting flange (621) has a radial thickness (from bottom of 621, proximate interface with 51c, to top of 621), and wherein the radial thickness of the mounting flange (621) is less than the radial thickness of the first wall (5) (Col. 6, Lines 10-20).
Regarding Claim 19, Turi discloses the nozzle assembly as set forth in Claim 15. 
Figure 2 of Turi discloses wherein the first wall (5) has a mounting seat (51c), and wherein the mounting flange (621) is seated on the mounting seat (51c). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hunnewell et al. (US 2019/0376397 A1), hereinafter Hunnewell, in view of Frey et al. (US 2019/0063246 A1), hereinafter Frey. This rejection is made in parallel to the rejection above to address Claim 2. 
Regarding Claim 1, interpreting “retaining feature” under 35 U.S.C. 112(f) to be a ring clip, dowel pin, nut as in paragraph [0079], one or more laid up plies as in paragraph [0082], a bonding material as in paragraph [0084] of the Specification or equivalents thereof, Figures 2-5 of Hunnewell teach a nozzle assembly for a turbine engine, comprising: a first wall (200) defining a mounting opening (210); a second wall (400) spaced from the first wall (200), the first wall (200) and the second wall (400) defining a flow path (between 200 and 400 in Figure 2); and a vane (300) positioned at least in part within the flow path and at least in part within the mounting opening (210), the vane (300) having a mounting flange (310) that is larger than the mounting opening (210) to secure the vane (300) to the first wall (200) [0042-0044]. 
Hunnewell does not expressly teach the vane also having a retaining feature securing the vane to the second wall as claimed. However, a retaining feature would have been obvious in view of Frey. 
Figure 9 of Frey teaches a nozzle assembly with the vane (260) also having a retaining feature (242) securing the vane (260) to the wall (210) [0070]. The retaining feature (locking ring) helps interlock the vane with the wall (boundary structure) [0031]. As such, the vane will not separate from the wall when assembled. Paragraph [0086] of Frey notes the teachings to be applicable to either wall (102, 104), therefore the teachings are not applicable to not only the wall with the mounting flange as exemplified in Figure 9 of Frey, but both walls of the assembly. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle assembly taught by Hunnewell the vane also has a retaining feature securing the vane to the second wall as suggested by Frey, to provide the benefit of interlocking the vane with the wall for securement. 
Regarding Claim 2, Hunnewell and Frey teach the nozzle assembly as set forth in Claim 1. 
Figure 2 of Hunnewell teaches wherein the first wall (200) is spaced from the second wall (400) along a radial direction (outward from A) defined by a turbine engine, and wherein the first wall (200) is positioned inward of the second wall (400) along the radial direction with respect to an axial centerline (A) of the turbine engine. 
Regarding Claim 4, Hunnewell and Frey teach the nozzle assembly as set forth in Claim 1. 
Figure 2 of Hunnewell teaches wherein the second wall (400) defines a through opening through which the vane (300) extends. Note a portion of (300) is seen past (400), therefore a through opening is necessarily present to allow passage. 
The modification by Frey in Claim 1 results in the vane (260) being secured by the retaining feature (242) outside of the flow path, as exemplified in Figure 9 of Frey with the feature (242) not being in the flow path. Paragraph [0086] of Frey notes the teachings to be applicable to either wall (102, 104), therefore the teachings are not applicable to not only the wall with the mounting flange as exemplified in Figure 9 of Frey, but both walls of the assembly. 
Regarding Claim 5, Hunnewell and Frey teach the nozzle assembly as set forth in Claim 1. 
Figure 2 of Hunnewell teaches wherein the second wall (400) has a first surface (surface facing A) facing toward the flow path and a second surface (surface facing away from A) facing away from the flow path. 
The modification by Frey in Claim 1 results in the presence of a retention feature, wherein a radial space is defined between the retaining feature and the second surface of the second wall, as exemplified in Figure 9 of Frey. The retention feature (242) is seen spaced from the surfaces of the wall (210), resulting in a radial space.  
Regarding Claim 11, Hunnewell and Frey teach the nozzle assembly as set forth in Claim 1. 
The modification in Claim 1 by Frey results wherein the vane (260) defines a locating end recess (at 280), and wherein the retaining feature is a locating barbed ring (242) that is received within the locating end recess (at 280) and compressed between the vane (260) and the second wall (210), as exemplified in Figure 9 of Frey [0070]. Paragraph [0086] of Frey notes the teachings to be applicable to either wall (102, 104), therefore the teachings are not applicable to not only the wall with the mounting flange as exemplified in Figure 9 of Frey, but both walls of the assembly. 
Regarding Claim 12, Hunnewell and Frey teach the nozzle assembly as set forth in Claim 1. 
Hunnewell does not expressly teach wherein the vane defines a mounting end recess, and wherein a mounting barbed ring is received within the mounting end recess and compressed between the vane and the first wall as claimed. However, a mounting end recess and barbed ring would have been obvious in view of Frey. 
Figure 9 of Frey teaches a nozzle assembly wherein the vane (260) defines a mounting end recess (at 280), and wherein a mounting barbed ring (242) is received within the mounting end recess (at 280) and compressed between the vane (260) and the first wall (210). Paragraph [0031] notes how the ring interlocks the vane (airfoil) with the wall (boundary structure). The barbed ring arrangement seals the vane such that leakage is reduced or eliminated [0070]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle assembly taught by Hunnewell such that the vane defines a mounting end recess, and wherein a mounting barbed ring is received within the mounting end recess and compressed between the vane and the first wall as suggested by Frey, to provide the benefit of interlocking and sealing the vane such that leakage is reduced or eliminated.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McMahon in view of Kanjiyani et al. (US 2014/0169957 A1), hereinafter Kanjiyani. 
Regarding Claim 6, McMahon teaches the nozzle assembly as set forth in Claim 1. 
McMahon does not expressly teach wherein the retaining feature is one of a ring clip, a dowel pin, and a nut as claimed. However, a pin would have been obvious in view of Kanjiyani. 
Figures 9-10 of Kanjiyani teach a nozzle assembly wherein a retaining feature is a dowel pin (110). The pin (110) helps provide a retention function to prevent separation of the vane (64) from the wall (62). Thus, Kanjiyani exemplifies how a dowel pin is also a known retaining feature in the art. One of ordinary skill would simply substitute between known retaining features, predictably resulting in a secured vane. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle assembly taught by McMahon by simply substituting the retaining feature for a dowel pin as exemplified by Kanjiyani, predictably resulting in a secured vane. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hunnewell and Frey as applied to Claim 1 above, and further in view of Kanjiyani. 
Regarding Claim 6, Hunnewell and Frey teach the nozzle assembly as set forth in Claim 1. 
Hunnewell and Frey do not expressly teach wherein the retaining feature is one of a ring clip, a dowel pin, and a nut as claimed. However, a pin would have been obvious in view of Kanjiyani. 
Figures 9-10 of Kanjiyani teach a nozzle assembly wherein a retaining feature is a dowel pin (110). The pin (110) helps provide a retention function to prevent separation of the vane (64) from the wall (62). Thus, Kanjiyani exemplifies how a dowel pin is also a known retaining feature in the art. One of ordinary skill would simply substitute between known retaining features, predictably resulting in a secured vane. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle assembly taught by Hunnewell-Frey by simply substituting the retaining feature for a dowel pin as exemplified by Kanjiyani, predictably resulting in a secured vane. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over McMahon in view of Widrig et al. (US 6,648,597 B1), hereinafter Widrig. 
Regarding Claim 7, McMahon teaches the nozzle assembly as set forth in Claim 1. 
McMahon does not expressly teach wherein the retaining feature is one or more plies as claimed. However, plies would have been obvious in view of Widrig. 
Figure 5 of Widrig teaches a nozzle assembly wherein the retaining feature (42) is one or more plies. Ceramic matrix composite (CMC) components are known to offer the potential for higher operating temperatures compared to metal alloys (Col. 1, Lines 35-41). Therefore, the use of CMC components is desirable. The use of plies as a retaining feature (42) helps reinforce the bond between the vane (12) and the wall (14) (Col. 4, Lines 59-67). Thus, Widrig exemplifies how plies are also a known retaining feature in the art. One of ordinary skill would simply substitute between known retaining features, predictably resulting in a secured vane.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle assembly taught by McMahon with CMC components as suggested by Widrig, to provide the benefit of operating at higher temperatures. Subsequently, simply substituting the retaining feature for one or more plies as exemplified by Widrig predictably results in a secured vane. 
Regarding Claim 8, McMahon and Widrig teach the nozzle assembly as set forth in Claim 7.
The modification in Claim 7 by Widrig results wherein the one or more plies are laid up and are secured to the vane outside of the flow path, as exemplified by retaining feature (42) in Figure 5 of Widrig (Col. 4, Lines 59-67). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hunnewell and Frey as applied to Claim 1 above, and further in view of Widrig. 
Regarding Claim 7, Hunnewell and Frey teach the nozzle assembly as set forth in Claim 1. 
Hunnewell and Frey do not expressly teach wherein the retaining feature is one or more plies as claimed. However, plies would have been obvious in view of Widrig. 
Figure 5 of Widrig teaches a nozzle assembly wherein the retaining feature (42) is one or more plies. Ceramic matrix composite (CMC) components are known to offer the potential for higher operating temperatures compared to metal alloys (Col. 1, Lines 35-41). Therefore, the use of CMC components is desirable. The use of plies as a retaining feature (42) helps reinforce the bond between the vane (12) and the wall (14) (Col. 4, Lines 59-67). Thus, Widrig exemplifies how plies are also a known retaining feature in the art. One of ordinary skill would simply substitute between known retaining features, predictably resulting in a secured vane.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle assembly taught by Hunnewell-Frey with CMC components as suggested by Widrig, to provide the benefit of operating at higher temperatures. Subsequently, simply substituting the retaining feature for one or more plies as exemplified by Widrig predictably results in a secured vane. 
Regarding Claim 8, Hunnewell, Frey, and Widrig teach the nozzle assembly as set forth in Claim 7. 
The modification in Claim 7 by Widrig results wherein the one or more plies are laid up and are secured to the vane outside of the flow path, as exemplified by retaining feature (42) in Figure 5 of Widrig (Col. 4, Lines 59-67). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over McMahon in view of Slavens et al. (US 2016/0003051 A1), hereinafter Slavens. 
Regarding Claim 9, McMahon teaches the nozzle assembly as set forth in Claim 1. 
McMahon does not expressly teach wherein the retaining feature is a bonding material as claimed. However, a bond material would have been obvious in view of Slavens. 
Figure 2A of Slavens teaches a nozzle assembly with a vane (66) and a wall (68). Slavens exemplifies there are a variety of known retaining features between the vane (66) and wall (68), including the use of a bonding material (brazing, welding, adhesive) [0049]. Thus, Slavens exemplifies how a bonding material is also a known retaining feature in the art. One of ordinary skill would simply substitute between known retaining features, predictably resulting in a secured vane. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle assembly taught by McMahon by simply substituting the retaining feature for a bonding material as exemplified by Slavens, predictably resulting in a secured vane.
Regarding Claim 10, McMahon and Slavens teach the nozzle assembly as set forth in Claim 9. 
The modification in Claim 9 by Slavens results wherein the bonding material is a braze-type bonding, as exemplified in Slavens [0049]. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hunnewell and Frey as applied to Claim 1 above, and further in view of Slavens. 
Regarding Claim 9, Hunnewell and Frey the nozzle assembly as set forth in Claim 1. 
Hunnewell and Frey do not expressly teach wherein the retaining feature is a bonding material as claimed. However, a bond material would have been obvious in view of Slavens. 
Figure 2A of Slavens teaches a nozzle assembly with a vane (66) and a wall (68). Slavens exemplifies there are a variety of known retaining features between the vane (66) and wall (68), including the use of a bonding material (brazing, welding, adhesive) [0049]. Thus, Slavens exemplifies how a bonding material is also a known retaining feature in the art. One of ordinary skill would simply substitute between known retaining features, predictably resulting in a secured vane. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle assembly taught by Hunnewell-Frey by simply substituting the retaining feature for a bonding material as exemplified by Slavens, predictably resulting in a secured vane.
Regarding Claim 10, Hunnewell, Frey, and Slavens teach the nozzle assembly as set forth in Claim 9. 
The modification in Claim 9 by Slavens results wherein the bonding material is a braze-type bonding, as exemplified in Slavens [0049]. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over McMahon in view of Frey.
Regarding Claim 11, McMahon teaches the nozzle assembly as set forth in Claim 1. 
McMahon does not expressly teach wherein the vane defines a locating end recess, and wherein the retaining feature is a locating barbed ring that is received within the locating end recess and compressed between the vane and the second wall as claimed.  However, a locating end recess and barbed ring would have been obvious in view of Frey. 
Figure 9 of Frey teaches a nozzle assembly wherein the vane (260) defines a locating end recess (at 280), and wherein the retaining feature is a locating barbed ring (242) that is received within the locating end recess (at 280) and compressed between the vane (260) and the wall (210) [0070]. Paragraph [0031] notes how the ring interlocks the vane (airfoil) with the wall (boundary structure). Thus, Frey exemplifies how a barbed ring is also a known retaining feature in the art. One of ordinary skill would simply substitute between known retaining features, predictably resulting in a secured vane. Furthermore, paragraph [0070] of Frey also notes how the barbed ring arrangement provides the additional benefit of sealing the vane such that leakage is reduced or eliminated. Note that while Figure 9 of Frey shows the retaining feature in what is analogous to the first wall of McMahon, paragraph [0086] of Frey notes the teachings to be applicable to either wall (102, 104). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle assembly taught by McMahon by simply substituting the retaining feature such that the vane defines a locating end recess, and wherein the retaining feature is a locating barbed ring that is received within the locating end recess and compressed between the vane and the second wall as exemplified by Frey, predictably resulting in a secured vane. The modification by Frey additionally provides the benefit of sealing the vane such that leakage is reduced or eliminated.
Regarding Claim 12, McMahon teaches the nozzle assembly as set forth in Claim 1. 
McMahon does not expressly teach wherein the vane defines a mounting end recess, and wherein a mounting barbed ring is received within the mounting end recess and compressed between the vane and the first wall as claimed.  However, a mounting end recess and barbed ring would have been obvious in view of Frey. 
Figure 9 of Frey teaches a nozzle assembly wherein the vane (260) defines a mounting end recess (at 280), and wherein a mounting barbed ring (242) is received within the mounting end recess (at 280) and compressed between the vane (260) and the first wall (210). Paragraph [0031] notes how the ring interlocks the vane (airfoil) with the wall (boundary structure). The barbed ring arrangement seals the vane such that leakage is reduced or eliminated [0070]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle assembly taught by McMahon such that the vane defines a mounting end recess, and wherein a mounting barbed ring is received within the mounting end recess and compressed between the vane and the first wall as suggested by Frey, to provide the benefit of interlocking and sealing the vane such that leakage is reduced or eliminated.
Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
Regarding Claim 13, interpreting “second retaining feature” under 35 U.S.C. 112(f) to be a ring clip, dowel pin, nut as in paragraph [0079], one or more laid up plies as in paragraph [0082], a bonding material as in paragraph [0084] of the Specification or equivalents thereof, the closest prior arts, McMahon, Hunnewell, and Turi, do not expressly teach wherein the second wall defines a second mounting opening, and wherein the nozzle assembly further comprises: a second vane positioned at least in part within the flow path and at least in part within the second mounting opening, the second vane having a second mounting flange that is larger than the second mounting opening to secure the second vane to the second wall, the second vane also having a second retaining feature securing the vane to the first wall as claimed. 
Regarding Claim 20, the closest prior arts, McMahon, Hunnewell, and Turi, do not expressly teach a method for assembling a nozzle assembly for a turbine engine defining a radial direction, the method comprising: inserting a first vane inward along the radial direction so that a locating end of the first vane is inserted through a locating opening defined by an inner wall of the nozzle assembly and so that a mounting flange of the first vane engages an outer wall of the nozzle assembly, the inner wall being spaced from the outer wall along the radial direction; and inserting a second vane outward along the radial direction so that a locating end of the second vane is inserted through a locating opening defined by the outer wall and so that a mounting flange of the second vane engages the inner wall of the nozzle assembly as claimed. 
At best, the prior arts only disclose the vanes being inserted in a single radial direction with a mounting flange at a single end while the scope of the claims requires different vanes with insertion and flanges in both. The claimed assembly and method of assembly allows for an alternating arrangement of vanes (126) exemplified in Figure 3 of the instant application. Such an arrangement allows for more stable nozzle assembly by allowing the mounting flanges to be larger without worrying about the space constraints of the assembly [0069]. 
Claim 14 subsequently depends upon Claim 13. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                         
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745